 

 

Exhibit 10.1

 

CUSTOMER AGREEMENT – FIFTH AMENDMENT

 

This FIFTH AMENDMENT TO THE CUSTOMER AGREEMENT (“Fifth Amendment”) is dated as
of October 15, 2020 by and between Church & Dwight Co., Inc. (“C&D”) and
Neoteric Cosmetics, Inc.  (“Customer”). Each a “Party”, together the “Parties”.

 

PREAMBLE

 

WHEREAS, C&D and Customer entered into a Customer Agreement, with an effective
date of July 15, 2014, which was amended on July 1, 2016, July 17, 2017, May 1,
2018 and August 1, 2019 (collectively the “Agreement”);

 

WHEREAS, Customer wishes to continue to distribute certain C&D products; and

 

WHEREAS, C&D and Customer hereby mutually desire to amend the Agreement as
stated below.

 

The Parties hereby agree to amend the Agreement as follows effective as at the
Effective Date (as defined

below):

 

 

1.

Section 2 – Term.

The Term of the Agreement is hereby renewed for a period of one (1) year from
January 1, 2021 through December 31, 2021 and shall thereafter automatically
renew for one (1) year renewal terms, subject to being terminated at the end of
any term, upon at least one hundred twenty days (120) prior written notice given
by either party to the other party.

 

 

2.

Section 11(f) is hereby deleted and replaced with the following:

 

Section 11(f). No later than 30 days after the expiration or termination of this
Agreement (i) C&D may re- purchase from Customer, at the price paid by Customer
for such Products, all Products supplied to Customer under this Agreement which
are not subject to orders from Authorized Specialty Retailers and are in good
and saleable condition (“Repurchase Products”) or (ii) the parties shall agree
otherwise in writing regarding the disposal of Repurchase Products in a manner
that reimburses Customer in full for the price paid by Customer for such
Products, up to $250,000 (“Required Purchase Price”). In the event that the
amount of Repurchase Products exceeds the Required Purchase Price, (1) Customer
may continue to dispose of remaining Products and (2) C&D shall facilitate sales
of the remaining Products through all channels of distribution available to C&D
and Customer, until all such Products have been sold.

 

 

3.

Section 13 is hereby amended as follows:

 

Section 13. ASSIGNABILITY; NOTICE.  Except as otherwise provided herein, this
Agreement shall not be assignable by Customer without C&D's prior written
consent.

 

All notices required or permitted under this Agreement shall be addressed as
follows:

 

 

 

(a)

If to Customer:

Neoteric Cosmetics, Inc.

8400 E. Crescent Parkway Suite 450 Greenwood Village, CO 80111 ATTN: Mark
Goldstein

Telefax: 1-303-576-6110

 

 

--------------------------------------------------------------------------------

 

 

 

 

(b)

If to C&D:

Church & Dwight Co., Inc. ATTN: General Counsel 500 Charles Ewing Blvd. Ewing,
New Jersey 08628 Telefax: 1-609-403-7283

 

All notices shall be delivered to the other party by: (a) personal delivery; (b)
facsimile transmission from the office of the sending party or its legal
representative, with a delivery receipt obtained; or (c) internationally
recognized courier, prepaid for next business day delivery.

 

Notices delivered in person shall be deemed to have been delivered upon receipt
by the party to which such notice was delivered; notices delivered by facsimile
shall be deemed to have been delivered on the date on which the facsimile was
sent as evidenced by the transmission receipt; and notices by courier shall be
deemed to have been delivered one (1) business day after deposit with such
courier as evidenced by the receipt provided by the courier.

 

 

 

4.

Authorized Specialty Retailers List.

As of January 1, 2021, the Authorized Specialty Retailer List is deleted in its
entirety and replaced with the revised Authorized Specialty Retailer List to be
delivered by C&D concurrently with the execution of this Fifth Amendment.

 

 

5.

Effect of the Fifth Amendment.

In the event of any conflict between the terms set forth in this Fifth Amendment
and the terms of the Agreement, the terms in this Fifth Amendment shall
supersede and control as to the subject matter. In all other respects, all other
terms and conditions of the Agreement shall remain in full force and effect.
Capitalized terms used in this Fifth Amendment shall have the meaning ascribed
to them in the Agreement unless otherwise defined herein.

 

 

IN WITNESS WHEREOF, this Fifth Amendment is executed and effective as of
November 9, 2020 (“Effective Date”) by the duly authorized representatives of
the Parties.

 

 

CHURCH & DWIGHT CO., INC.

 

NEOTERIC COSMETICS, INC

 

 

 

 

 

By:

/s/ Gina Hall

 

By:

/s/ Mark Goldstein

 

 

 

 

 

Name:

Gina Hall

 

Name:

Mark Goldstein

 

 

 

 

 

Title:

VP Sales Non-Food

 

Title:

CEO

 

 

 

 

 

Date:

November 2, 2020

 

Date:

November 9, 2020

 

C&D Law:

/s/ AA

 

 

 

 

 